Exhibit 10(a):

Service Agreement No. SSNG1

SERVICE AGREEMENT

UNDER RATE SCHEDULE CSS

THIS AGREEMENT, made and entered into as of this 1st day of September, 2005, by
and between Southern Natural Gas Company, a Delaware corporation, hereinafter
referred to as “Company”, and Alabama Gas Corporation, an Alabama municipal
corporation, hereinafter referred to as “Shipper”.

WITNESSETH

WHEREAS, Company has undertaken to provide a firm storage service under Part 284
of the Federal Energy Regulatory Commission’s (Commission) Regulations and
Company’s Rate Schedule CSS of its FERC Gas Tariff; and

WHEREAS, Shipper has requested storage service on a firm basis pursuant to Rate
Schedule CSS and has submitted to. Company a request for such storage service in
compliance with Section 7 of Company’s Rate Schedule CSS; and/or

WHEREAS, Shipper may acquire, from time to time, released firm storage capacity
under Section 22 of the General Terms and Conditions of Company’s FERC Gas
Tariff, and

WHEREAS, Company is willing to render firm storage service to Shipper pursuant
to the provisions of Rate Schedule CSS, this Agreement and Part 284 of the
Commission’s Regulations.

NOW, THEREFORE, the parties hereby agree as follows:

ARTICLE I

QUANTITY OF SERVICE

1.1 Subject to the terms and provisions of this Agreement and Company’s Rate
Schedule CSS and the General Terms and Conditions applicable thereto, Shipper
has the right to maintain in Company’s Storage fields under the terms of this
Agreement an aggregate quantity of natural gas up to the Maximum Storage
Quantity set forth on Exhibit A hereto or any effective Capacity Release
Transaction. Company’s obligation to accept gas at the Storage Point specified
in Exhibit A hereto for injection into Storage on any day is limited to the
available Maximum Daily Injection Quantity (MDIQ) specified on Exhibit A or any
effective Capacity Release Transaction.



--------------------------------------------------------------------------------

Service Agreement No. SSNG1

1.2 Company shall redeliver a thermally equivalent quantity of gas, less the
applicable fuel charge as set forth in Rate Schedule CSS, to Shipper or a third
party designated by Shipper at the Storage Point described on Exhibit A hereto.
Company’s obligation to withdraw gas from Storage for delivery at the Storage
Point on any day is limited to the available Maximum Daily Withdrawal Quantity
(MDWQ) specified on Exhibit A or any effective Capacity Release Transaction and
Shipper’s Storage Inventory.

1.3 In the event Shipper is the successful bidder on released firm storage
capacity under Section 22 of Company’s General Terms and Conditions, Company
will promptly finalize by means of SoNet Premier the Capacity Release
Transaction. Upon the finalization of a Capacity Release Transaction, subject to
the terms, conditions and limitations hereof and Company’s Rate Schedule CSS,
Company agrees to provide the released firm storage service to Shipper under
Rate Schedule CSS, the General Terms and Conditions thereto, and this Agreement.

ARTICLE II

CONDITIONS OF SERVICE

2.1 It is recognized that the storage service hereunder is provided on a firm
basis pursuant to, in accordance with and subject to the provisions of Company’s
Rate Schedule CSS, and the General Terms and Conditions thereto, which are
contained in Company’s FERC Gas Tariff, as in effect from time to time, and
which are hereby incorporated by reference. In the event of any conflict between
this Agreement and Rate Schedule CSS, the terms of Rate Schedule CSS shall
govern as to the point of conflict. Any limitation of storage service hereunder
shall be in accordance with the priorities set out in Rate Schedule CSS.

2.2 This Agreement shall be subject to all provisions of the General Terms and
Conditions specifically made applicable to Company’s Rate Schedule CSS, as such
conditions may be revised from time to time. Unless Shipper requests otherwise,
Company shall provide to Shipper the filings Company makes at the Commission of
such provisions of the General Terms and Conditions or other matters relating to
Rate Schedule CSS.

2.3 Company shall have the right to discontinue service under this Agreement in
accordance with Section 15.3 of the General Terms and Conditions contained in
Company’s FERC Gas Tariff.

 

2



--------------------------------------------------------------------------------

Service Agreement No. SSNG1

2.4 The parties hereto agree that neither party shall be liable to the other
party for any special, indirect, or consequential damages (including, without
limitation, loss of profits or business interruptions) arising out of or in any
manner related to this Agreement.

2.5 This Agreement is subject to the provisions of Subpart G of Part 284 of the
Commission’s Regulations. Upon termination of this Agreement, Company and
Shipper shall be relieved of further obligation to the other party except to
complete the storage activities underway on the day of termination, to comply
with the provisions of Section 7(f) of Rate Schedule CSS with respect to any of
Shipper’s gas remaining in Storage upon termination of this Agreement, to render
reports, and to make payment for storage services rendered.

ARTICLE III

NOTICES

3.1 Except as provided in Section 6.6 herein, notices hereunder shall be given
pursuant to the provisions of Section 18 of the General Terms and Conditions to
the respective party at the applicable address, telephone number, facsimile
machine number or e-mail addresses provided by the parties on Appendix E to the
General Terms and Conditions or such other addresses, telephone numbers,
facsimile machine numbers, or e-mail addresses as the parties shall respectively
hereafter designate in writing from time to time.

ARTICLE IV

TERM

4.1 Subject to the provisions hereof, this Agreement shall become effective as
of the date first written above and shall be in full force and effect for the
primary term(s) set forth on Exhibit A hereto, if applicable, and shall continue
and remain in force and effect for successive evergreen terms specified on
Exhibit A hereto unless canceled by either party giving the required amount of
written notice specified on Exhibit A to the other party prior to the end of the
primary term(s) or any extension thereof.

4.2 In the event Shipper has not contracted for a Maximum Storage Quantity under
this Agreement directly with Company, as set forth on Exhibit A hereto, then the
term of this Agreement shall be effective as of the date first hereinabove
written and shall remain in full force and effect for a primary term through the
end of the month and month to month thereafter unless canceled by either party
giving at least five (5) days written notice to the other party prior to the end
of the primary term or any extension thereof, provided however, this agreement
will automatically terminate if no nominations are requested during a period of
12 consecutive months. It is provided, however that this Agreement shall not
terminate prior to the expiration of the effective date of any Capacity Release
Transaction.

 

3



--------------------------------------------------------------------------------

Service Agreement No. SSNG1

ARTICLE V

REMUNERATION

5.1 Shipper shall pay Company monthly the charges specified in Rate Schedule CSS
for the storage services rendered hereunder or under each effective Capacity
Release Transaction, as applicable. For service requested from Company under
Rate Schedule CSS, Company shall notify Shipper as soon as practical of the date
service will commence hereunder, and if said date is not the first day of the
month, the Deliverability Charge and Capacity Charge for the first month of
service hereunder shall be adjusted to reflect only the actual number of days
during said month that storage service is available. Company may agree from time
to time to discount the rates charged Shipper for services provided hereunder in
accordance with the provisions of Rate Schedule CSS. Said discounted rates or
negotiated rates shall be set forth on Exhibit C or Exhibit D, respectively,
hereto and shall take precedence over the charges set forth in Rate Schedule CSS
during the period in which they are in effect.

5.2 The rates and charges provided for under Rate Schedule CSS shall be subject
to increase or decrease pursuant to any order issued by the Commission in any
proceeding initiated by Company or applicable to the services performed
hereunder. Shipper agrees that Company shall, without any further agreement by
Shipper have the right to change from time to time, all or any part of Rate
Schedule CSS or the General Terms and Conditions applicable thereto, including
without limitation the right to change the rates and charges in effect
hereunder, pursuant to Section 4(d) of the Natural Gas Act as may be deemed
necessary by Company, in its reasonable judgment, to assure just and reasonable
terms of service and rates under the Natural Gas Act. It is recognized, however,
that once a Capacity Release Transaction has been awarded, Company cannot
increase the Deliverability Charge or Capacity Charge to be paid by Shipper
under that Capacity Release Transaction, unless in its bid the Acquiring Shipper
has agreed to pay a percentage of the maximum tariff rate in effect and the
maximum tariff rate increases during the term of the Capacity Release
Transaction. Nothing contained herein shall prejudice the rights of Shipper to
contest at any time the changes made pursuant to this Section 5.2, including the
right to contest the rates or charges for the services provided under this
Agreement, from time to time, in any rate proceedings by Company under Section 4
of the Natural Gas Act or to file a complaint under Section 5 of the Natural Gas
Act with respect to such rates or charges.

 

4



--------------------------------------------------------------------------------

Service Agreement No. SSNG1

ARTICLE VI

MISCELLANEOUS

6.1 This Agreement constitutes the entire Agreement between the parties and no
waiver by Company or Shipper of any default of either party under this Agreement
shall operate as a waiver of any subsequent default whether of a like or
different character.

6.2 The laws of the State of Alabama shall govern the validity, construction,
interpretation, and effect of this Agreement, without giving effect to any
conflict of laws doctrine that would apply the laws of another jurisdiction.

6.3 No modification of or supplement to the terms and provisions hereof shall be
or become effective except by execution of a supplementary written agreement
between the parties.

6.4 This Agreement shall bind and benefit the successors and assigns of the
respective parties hereto. Subject to the provisions of Section 22 of the
General Terms and Conditions applicable hereto, either party may assign this
Agreement to an affiliated company without the prior written consent of the
other party, provided that the affiliated company is creditworthy pursuant to
Section 2.1(d) of the General Terms and Conditions, but neither party may assign
this Agreement to a nonaffiliated company without the prior written consent of
the other party, which consent shall not be unreasonably withheld; provided,
however, that either party may assign or pledge this Agreement under the
provisions of any mortgage, deed of trust, indenture or similar instrument.

6.5 Exhibits A and/or other exhibits, from time to time, attached to this
Agreement constitute a part of this Agreement and are incorporated herein.

6.6 This Agreement is subject to all present and future valid laws and orders,
rules, and regulations of any regulatory body of the federal or state government
having or asserting jurisdiction herein. After the execution of this Agreement
for firm storage capacity from Company, each party shall make and diligently
prosecute, all necessary filings with federal or other governmental bodies, or
both, as may be required for the initiation and continuation of the storage
service which is the subject of this Agreement. Each party shall have the right
to seek such governmental authorizations, as it deems necessary, including the
right to prosecute its requests or applications for such authorization in the
manner it deems appropriate. Upon either party’s request, the other party shall
timely provide or cause to be provided to the requesting party such information
and material not within the requesting party’s control and/or possession that
may be required for such filings. Each party shall promptly inform the other
party of any changes in the representations made by such party

 

5



--------------------------------------------------------------------------------

Service Agreement No. SSNG1

herein and/or in the information provided pursuant to this paragraph. Each party
shall promptly provide the other party with a copy of all filings, notices,
approvals, and authorizations in the course of the prosecution of its filings.
In the event all such necessary regulatory approvals have not been issued or
have not been issued on terms and conditions acceptable to Company or Shipper
within twelve (12) months from the date of the initial FERC application
therefore, then Company or Shipper may terminate this Service Agreement No.
SSNG1

Agreement without further liability or obligation to the other party by giving
written notice thereof at any time subsequent to the end of such twelve-month
period, but prior to the receipt of all such acceptable approvals. Company or
Shipper may waive their rights to terminate this Agreement under this Section
upon mutual agreement in writing. Such notice will be effective as of the date
it is delivered to the U.S. mail for delivery by certified mail, return receipt
requested.

6.7 This Agreement supersedes and cancels the Service Agreement No. S 10710
dated November 1, 1993, as amended April 17, 2002, between the parties hereto.

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above by their respective duly authorized officers.

 

 

Attest/Witness:

 

SOUTHERN NATURAL GAS COMPANY

 

 

By

 

 

 

Its

 

 

Attest/Witness:

 

ALABAMA GAS CORPORATION

 

 

By

 

 

 

Its

 

 

 

6